Citation Nr: 9921572	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  99-03 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

Entitlement to service connection for brain damage.  

Entitlement to service connection for a right shoulder disorder.  

Entitlement to service connection for a right knee disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. K. ErkenBrack, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to April 
1958.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) at Roanoke, Virginia.  The 
veteran had a personal hearing on his appeal before the 
undersigned Board Member at the RO in May 1999.  


FINDINGS OF FACT

1.  The claim for service connection for brain damage is without 
medical evidence of a nexus between current disability and any 
inservice disease or injury.  

2.  The claim for service connection for a right shoulder 
disorder is without medical evidence of any current disability.  

3.  The claim for service connection for a right knee disorder is 
without medical evidence of any current disability.  


CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of brain 
damage is not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  

2.  The claim for service connection for a right shoulder 
disorder is not well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  

3.  The claim for service connection for a right knee disorder is 
not well grounded.  38 U.S.C.A. § 5107(a) (West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records show that on the service entrance 
examination the veteran was noted to have a scar of the left 
upper tibia.  That was the only scar noted.  On the service 
separation examination, the veteran's head, upper extremities, 
lower extremities and neurologic status were normal.  Several 
small lower extremity scars, including a laceration scar of the 
right knee, were noted.  The veteran was noted to have no 
significant interval history and a summary of defects included 
only dental findings, not considered disqualifying.  

The veteran was hospitalized at Philadelphia General Hospital in 
March and April 1963 with a two-week history of symptomatology 
diagnosed as schizophrenic reaction, paranoid type.  Physical 
examination was not remarkable.  The final diagnosis was paranoid 
type schizophrenic reaction.  

On a VA examination in April 1966, the veteran complained of 
right shoulder pain.  The head and face were normal.  The 
musculoskeletal system was normal.  On a psychiatric examination, 
he complained of shoulder pain and the inability to grip anything 
tightly or heavy.  He was described as fairly developed and 
nourished.  He was not spontaneous but he was coherent and 
relevant.  Orientation and memory were shown to be good.  
Chronic, schizo-affective type schizophrenic reaction, in partial 
remission, was diagnosed.  

Of record is a copy of a statement of November 1967 by F. 
Jamison, M.D., indicating that the veteran had been under 
treatment for acute anxiety reaction since February 1967.  He had 
been on Mellaril beginning in 1963.  

On a VA examination in January 1968, the veteran's head, face and 
musculoskeletal system were normal.  On a psychiatric examination 
chronic, undifferentiated type schizophrenic reaction, in partial 
remission, was diagnosed.  

R. A. Levin, M.D., reported in March 1972 that the veteran had 
been seen for headaches in November 1971.  Acute sinusitis was 
shown.  He had not been seen since then.  His "present" 
condition was unknown.  

In a claim for VA pension benefits filed in May 1977 the veteran 
reported having injured the back of his head in 1962.  

On a VA examination in June 1977, the veteran gave a history that 
he had held laboring jobs until 1962, when a head injury forced 
him to quit.  He stated that a light hit him on the head.  He 
reportedly never lost consciousness after the head injury but 
lately had started to have headaches and a poor memory.  He 
expressed multiple complaints, none of which was in regard to his 
right shoulder or knee.  Examination revealed that his head and 
face were normal.  The musculoskeletal system was noted to be 
negative, including for diseases, injuries and scars.  His 
nervous system was shown to be normal.  A psychiatric examination 
reflected his account that, when something struck the back of his 
head, he lost his mind.  He reportedly had gone to a hospital and 
was discharged after one day, and told that he would be all 
right.  The relevant diagnoses were chronic undifferentiated type 
schizophrenia and habitual excessive drinking.  

A Civil Mental Emergency Custody Order by the Appomattox General 
District Court in August 1993 indicates that the veteran suffered 
from an organic brain disorder with hallucinations, verbal 
disruptions and violence at times.  He had been seen at the 
Appomattox Mental Health Clinic.  He was to be committed to a 
home for the aged.  

In a June 1998 statement, a private physician reported that the 
veteran had been a client of a community services agency since 
1993 and that past and/or present diagnoses were psychosis with 
delusions secondary to substance abuse (SA), bipolar disorder, 
alcohol dependence, and dementia secondary to alcohol.  

During the veteran's May 1999 personal hearing before the 
undersigned Board Member, he testified that during active service 
he had suffered an attack of the brain with resulted damage to 
his head.  He stated that a light came out of the sky and pinched 
his brain.  Transcript (T.) at page 4 (4).  He stated that the 
beam of light struck the right side of his head, above the 
temple.  Reportedly, this affected his shoulder and leg and he 
fell down.  He testified that he had no outside damage.  His 
right shoulder reportedly started to hurt from the treatment he 
was receiving.  This all occurred in the summer of 1957.  T. at 
5.  He stated that he was hospitalized for 2 months following the 
injury and treated by a base doctor.  T. at 6.  He testified that 
the doctor treated him for 2 weeks with pills that calmed him 
enough to return to work and his brain stopped "acting that 
way."  He described a recurrence of the same problems in 1958.  
He reportedly was in the hospital for two months and was given 
the diagnosis of flu.  T. at 8.  In 1962, he suffered brain 
problems again, which he described as seeing a light like a flash 
come down, spots opened up on his head and inside his brain, and 
he was hospitalized again.  T. at 13.   He testified that his 
knee and right arm were in such a condition that he could not 
work.  He reportedly could not use his right arm.  T. at 16.  He 
indicated that he had no service medical records as he had lost 
them.  T. at 19.  

Legal Criteria

The threshold question to be answered in the appellant's appeal 
is whether he has presented evidence of a well-grounded claim.  
Under the law, a person who submits a claim for benefits shall 
have the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a); Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  If a claim is not well grounded, the 
application for service connection must fail, and there is no 
further duty to assist the appellant in the development of his 
claim.  38 U.S.C.A. § 5107, Murphy v. Derwinski, 1 Vet. App. 78 
(1990).

In order for a claim to be well grounded, there must be competent 
(medical) evidence that the appellant currently has the claimed 
disability.  See Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  There must also be either lay or medical evidence of 
incurrence or aggravation of a disease or injury in service.  The 
appellant must also submit medical evidence of a nexus between 
the in-service disease or injury and the current disability.  See 
Caluza v. Brown, 7 Vet. App. 498 (1995).  

Where the issue is factual in nature, e.g., whether an incident 
or injury occurred in service, competent lay testimony, including 
the appellant's solitary testimony, may constitute sufficient 
evidence to establish a well grounded claim; however, if the 
determinative issue is one of medical etiology or a medical 
diagnosis, competent medical evidence must be submitted to make 
the claim well grounded.  See Grottveit v. Brown, 5 Vet. App. 91, 
93 (1993).  A lay person is not competent to make a medical 
diagnosis or to relate a medical disorder to a specific cause.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

In general, service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. 3.303 
(1998).  

Where a veteran served continuously for 90 days or more during a 
period of war or after December 31, 1946, and brain hemorrhage, 
brain thrombosis, encephalitis lethargica, epilepsy, or other 
organic disease of the nervous system becomes manifest to a 
degree of 10 percent within one year from the date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1137 (West 1991 and Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 
(1998).  Service connection may also be granted for a disease 
diagnosed after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was incurred 
in service.  38 C.F.R. § 3.303(d) (1998).  

Analysis

The service medical records on file do not reflect any injury to 
the veteran's head, right shoulder or right knee.  The separation 
examination report shows no head/brain or right shoulder 
disability at that time.  The separation examination did reflect 
a small right knee scar that was not noted at service entrance, 
but there was no finding of a knee disorder as such.  There was 
no pertinent finding shown during treatment at the Philadelphia 
General Hospital in March and April 1963.  There was no head, 
brain or right knee abnormality revealed on the VA examination in 
April 1966, although the veteran complained of right shoulder 
problems.  Similarly, the January 1968 and June 1977 VA 
examinations did not reveal any pertinent abnormality, including 
any right knee scar.  

The headaches for which Dr. Levin treated the veteran in March 
1972 were symptomatic of sinusitis, not any brain abnormality or 
trauma.  The first history of brain trauma was reported on the VA 
examination in June 1977 and dated from 1962, about 4 years 
following active service.  Even so, no medical evidence of any 
brain injury/damage was revealed on that examination.  Memory 
problems and psychomotor retardation on that examination were not 
linked to any injury of the brain that the veteran may have 
sustained.  He had been diagnosed with schizophrenia for years, 
but this disorder is not at issue in this decision (and is not 
shown until several years after service).  He related no 
musculoskeletal problems at that time.  

The earliest medical evidence of an organic brain disorder is 
reflected on the August 1993 custody order by a district court.  
However, there is no competent evidence or opinion associating 
any organic brain disorder to any trauma or other 

incident of service.  To the extent that the dementia noted in 
the June 1998 private medical statement may be an organic 
disorder, it was reported to be secondary to alcohol, not head 
trauma.   

The veteran has testified that he sustained brain damage for the 
first time during active service when a light was directed at his 
brain and pinched it.  He described recurrences of this 
phenomenon thereafter.  Nevertheless, there is no supporting 
medical evidence that he ever sustained brain damage in this 
fashion.  The veteran is not shown to be qualified to express a 
competent opinion on the diagnosis or etiology of any disability 
at issue; thus, his opinion as to the nature and/or etiology of 
any brain, right shoulder or right knee disability does not 
constitute medical evidence.  Espiritu.  Additionally, although 
his testimony must be accepted as true for the purpose of 
determining whether the claim is well grounded, it need not be 
accepted to the extent that it is inherently incredible.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  Some of the veteran's testimony 
is inherently incredible.  In any event, no organic brain damage 
has been linked by competent evidence to any inservice disease or 
injury.  Without medical evidence of such a nexus, there cannot 
be a well-grounded claim.  

Similarly, there is no medical evidence of any current right 
shoulder or right knee disability and that such is related to 
service.  The veteran has been vague about such disabilities and 
has indicated no medical treatment therefor.  There was no 
objective disability found in April 1966 with respect to his 
right shoulder complaints.  In the absence of medical evidence 
that there is current disability related to service, a well-
grounded claim has not been submitted.  

It is noted that the veteran apparently is in receipt of Social 
Security benefits and may have received additional post-service 
medical care, the records of which are not in the file.  However, 
there is no indication that any post-service evidence would tend 
to document current disability of the brain, right shoulder or 
right knee and relate such to service.  Thus, it is not necessary 
to remand the case for additional records.  



ORDER

The veteran not having submitted a well-grounded claim, service 
connection for residuals of brain damage is denied.  

The veteran not having submitted a well-grounded claim, service 
connection for a right shoulder disorder is denied.  

The veteran not having submitted a well-grounded claim, service 
connection for a right knee disorder is denied.  


		
	JANE E. SHARP
	Member, Board of Veterans' Appeals


 

